WHITING, P. J., and GATES J.
(iconcuring specially). As we re'ad the majority opinion, it holds', that, regardless of the apparent necessity off removal to Yankton .county, regardless of 'any imminent or actual- danger to the patient’s life that might result from delay, and .regardless off neglect or refusal to act on the part off ithie overseer or overseers off the-poor, ai surgeon giving aid to -one whoi is unable to pay for such services oaJnnot recover of ¡the county wherein he lay injured.
With poisisibly one -exception (Maine) -the courts recognize a fact which every humane people should- be glad! to. ¡puo'cllaim, namely, that there ‘is a moral- .obligation re-siting uploin society to care for the needly and helpl'es-s in its midst, and this regardless of whether tibe Unfiortuniate has a legal settlement in the piarticlullar political 'subdivision where he may chlance to -be situate. On the *306other 'hand, the counts are unanimous, we itoink, in .holding that it is only -by virtue of statute that there can exist a legal duty. So holding it would! seem that >some counts have placed the statutory method for invoking the execution of the duty ahead of, and of mióme importance than, toe duty itself, and so doing have seemed! to hold Ithlat there can be no legal duty upon which a legal liability can be predicated without there be an express contract entered into in accordance with the statute. In this it seems to us that isudbi courts have erred. That our statute creates a legal diuity upon the county to give aid to a proper party regardless of toé place of his settlement was fully recognized in Hamlin County v. Clark County, 1 S. D. 131, 45 N. W. 329. Such statutes, being enlaoted in the interests of humanity and mercy, should receive a liberal construction so as to cany into effect- Itiheir humane and beneficiemt objects. Ogden v. Weber Co., 26 Utah, 129, 72 Pac. 433,
In toe majority opinion! there is citedl the opinion in toe case of Cerro Gordo Co. v. Boone Co., 152 Iowa, 692, 133 N. W. 132, 39 Lt. R. A. (N. S.) 161, Ann. Cas. 1913C, 79, and) toe notes thereto attached. The opinion in that casie in nlo manner deals with the question of the right of one to| afford) relief in an emergency case land to colleat compensation witololut previous contract with or authority from an overseer. The notes do go into tolis question. The author of such, notes makes toe statement .that:
“Without one exception, the cases seem 'unanimously to hold that the existence of an emergency rendering relief necessary before proper steps can be taken to charge toe public, or toe refusal Of relief by public officers, gives a person furnishing relief no right to compensation in toe absence of statutory provision for sucH case.”
Am examination of the authorities cited in such notes 'discloses that toe large majority thereof do not Support the law as above stated..
Upon the other hand, the author of su'ch notes i's absolutely wrong ini his statement that there is but one 'authority supporting what we believe to be the correct law. We believe the law to 'be ithlat, when the statute imposes a legal duty, and there is such lan 'emergency as prevents toe getting of am express contract, or *307tile proper authorities refuse or meglieot to perform the legal duty, there arises am imphe-di promise, fou-mdiad on foe legal diuitv, to pay for necessary services. Thiis has been beflidi dm mumero-uis ¡diecisiops upon statutes which, like ours, impose upon some official foe task of carrying out foe duity. We can do mo better than to ¡refer to opinions so holding. A reading of foe ¡facts upon which ¡slueh oplinioims are (biased, anld -a comparison of foe wording of ipartibular -staltates involved with foe wording of our sitatute, ¡satisfies us tllat these opinions are exactly in point, and th'at foe overwhelming weight of authority siuipports foe rule of law for which we contend). Board of Comr's v. Denebrink, 15 Wyo 342, 89 Pac. 7, 9 L. R. A. (N. S.) 1234; Newcomer v. Jefferson Twp., 181 Ind. 1, 103 N. E. 843, Ann. Cas. 1916D, 181; Robbins v. Town of Homer, 95 Minn. 201, 103 N. W. 1023; County of Christian v. Rockwell, 25 Ill. App. 20; County of Clinton v. Pace, 59 Ill. App. 576; County of Madison v. Haskell, 63 Ill. App. 657; Trustees v. Aaron Ogden, 5 Ohio, 23; Board of Sup’rs v. Gilbert, 70 Miss. 791, 12 South. 593.
Being olf the opinion- that foe complaint was ins’ufficien.t to state a CaUise of -action even under the law for which we contend, we ¡concur in the result announced in foe majority opinion.